DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 35-41 and 49-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Independent Claims 35 and 49 recite ‘processing circuitry configured to’ ONLY, (which is being regarded as a single means claim), which appears not to be in combination with another recited element of means. A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor (see MPEP 2164.08(a)).
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.
Dependent Claims 36-41 and 50-53 are also rejected because of their dependencies on Independent Claims 35 and 49.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 35, 38, 40, 42, 45, 47, 49-52 and 54-57 are rejected under 35 U.S.C. 102(a) as being anticipated by Publication No.: US 2010/0302980 A1 to Ji et al. (Ji) as disclosed in the IDS.
As to Claims 35 and 42, Ji discloses an apparatus configured to communicate with a user equipment in a communication system, comprising: 
processing circuitry configured to (Fig. 1, ‘BS 103’): 
receive a status associated with a user equipment, the status including a remaining charge associated with a battery of said user equipment (Fig. 1, ‘the base station is configured to receive a battery report from a mobile station. The base station is also configured to determine if the mobile station is eligible to enter a battery power preservation mode. The base station is further configured to, upon a determination that the mobile station is eligible to enter the battery power preservation mode, enter the battery power preservation mode for the mobile station’, ¶ 0005); and
 provide communication rules for said user equipment to manage a utilization of said battery based on said status of said battery (Fig. 1, ‘the base station is configured to receive a battery report from a mobile station. The base station is also configured to determine if the mobile station is eligible to enter a The base station is further configured to, upon a determination that the mobile station is eligible to enter the battery power preservation mode, enter the battery power preservation mode for the mobile station’, ¶ 0005).
As to Claims 38 and 45, Ji further discloses receive an updated status associated with said battery of said user equipment (Fig. 5, ‘on the other hand, if base station 102 receives a new battery report from mobile station 200, then base station 102 may validate the mobile station requirement with a certain entity in the core network, and acknowledge the battery report immediately or at least within a certain time period so that mobile station 200 does not have to report several times (step 515)’, ¶ 0060), and 
provide updated communication rules for said user equipment to manage said utilization of said battery based on said updated status of said battery (Fig. 5, ‘after base station 102 acknowledges the battery report, then mobile station 200 enters power preservation mode (step 520)’, ¶ 0061).
As to Claims 40 and 47, Ji further discloses wherein: said communication rules include at least one of the following: 
a frequency of communications to and/or from said user equipment, a power level of communications to and/or from said user equipment, a message content of communications to and/or from said user equipment, a modulation and coding scheme for communications to and/or from said user equipment, and beamforming procedure for communications to said user equipment; and said status also includes at least one of the following: an environment of said user equipment, a received signal strength indictor 
As to Claims 49 and 54, Ji discloses an apparatus in a communication system, the apparatus comprising: 
processing circuitry configured to (Fig. 2, ‘main processor 240’): 
provide a status associated with the apparatus, the status including a remaining charge associated with a battery of said apparatus (Fig. 1, ‘the mobile station is configured to determine if a battery level of the mobile station is below a selected one of a plurality of power level thresholds. The mobile station is also configured to, upon a determination that the battery level is below the selected power level threshold, send a battery report to a first base station of the wireless communication network’, ¶ 0004); and 
execute communication rules to manage a utilization of said battery based on said status (Fig. 1, ‘the mobile station is configured to determine if a battery level of the mobile station is below a selected one of a plurality of power level thresholds. The mobile station is also configured to, upon a determination that the battery level is below the selected power level threshold, send a battery report to a first base station of the The mobile station is further configured to enter a battery power preservation mode’, ¶ 0004).
As to Claims 50 and 55, Ji further discloses receiving said communication rules from a base station (‘the base station is further configured to, upon a determination that the mobile station is eligible to enter the battery power preservation mode, enter the battery power preservation mode for the mobile station’, ¶ 0005).              
As to Claims 51 and 56, Ji further discloses provide an updated status associated with said apparatus (‘method 500 starts with mobile station 200 in either normal operation mode or power preservation mode (step 505). A base station (e.g., base station 102) that is communication with mobile station 200 determines if a new battery report is received from mobile station 200 (step 510’, ¶ 0059); 
receive, from a base station, updated communication rules to manage said utilization of said battery (Fig. 5, ‘on the other hand, if base station 102 receives a new battery report from mobile station 200, then base station 102 may validate the mobile station requirement with a certain entity in the core network, and acknowledge the battery report immediately or at least within a certain time period so that mobile station 200 does not have to report several times (step 515)’, ¶ 0060); and 
execute updated communication rules to manage said utilization of said battery based on said updated status (Fig. 5, ‘after base station 102 acknowledges the battery report, then mobile station 200 enters power preservation mode (step 520)’, ¶ 0061).
As to Claims 52 and 57, Ji further discloses wherein: said communication rules include at least one of the following: 
.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 36, 39, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ji as disclosed in the IDS, in view of Patent No.: US 6,973,335 B2 to Ganton, Robert Bruce (Ganton).
As to Claims 36 and 43, Ji does not expressly disclose estimating a lifetime of said battery; and providing said communication rules for said user equipment to manage said utilization of said battery based on said the estimated lifetime and said status of said battery.
	However, Ganton discloses estimating a lifetime of said battery (‘the calculator 525 also determines a priority of operation for devices in the network and supplies energy consumption rules to optimize device battery life in response to device battery charge status and device priority of operation. For example, the priority of operation for a critical wireless phone may dictate that an energy consumption rule be set to maximize the battery lifetime for the wireless phone at the expense of other battery powered devices’, Col. 5, ll 39-46); and 
providing said communication rules for said user equipment to manage said utilization of said battery based on said the estimated lifetime and said status of said battery (‘the calculator 525 also determines a priority of operation for devices in the network and supplies energy consumption rules to optimize device battery life in response to device battery charge status and device priority of operation. For example, the priority of operation for a critical wireless phone may dictate that an energy consumption rule be set to maximize the battery lifetime for the wireless phone at the expense of other battery powered devices’, Col. 5, ll 39-46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention ‘estimating a lifetime of said battery; and providing said communication rules for said user equipment to manage said utilization of said battery based on said the estimated lifetime and said status of Ganton into Ji so as to effectively optimize wireless communication devices battery life time in response to the energy metrics and the priority of operation for the devices, Ganton Col. 3, ll 19-32.
As to Claims 39 and 46, Ji does not expressly disclose estimating a lifetime of said battery; and providing said communication rules for said user equipment to manage said utilization of said battery based on said the estimated lifetime and said status of said battery.
	However, Ganton discloses estimating a lifetime of said battery (‘the calculator 525 also determines a priority of operation for devices in the network and supplies energy consumption rules to optimize device battery life in response to device battery charge status and device priority of operation. For example, the priority of operation for a critical wireless phone may dictate that an energy consumption rule be set to maximize the battery lifetime for the wireless phone at the expense of other battery powered devices’, Col. 5, ll 39-46); and 
providing said communication rules for said user equipment to manage said utilization of said battery based on said the estimated lifetime and said status of said battery (‘the calculator 525 also determines a priority of operation for devices in the network and supplies energy consumption rules to optimize device battery life in response to device battery charge status and device priority of operation. For example, the priority of operation for a critical wireless phone may dictate that an energy consumption rule be set to maximize the battery lifetime for the wireless phone at the expense of other battery powered devices’, Col. 5, ll 39-46).
Ganton into Ji so as to effectively optimize wireless communication devices battery life time in response to the energy metrics and the priority of operation for the devices, Ganton Col. 3, ll 19-32.

8.	Claims 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Publication No.: US 2016/0219487 A1 to Khawer et al. (Khawer) as disclosed in the IDS.
As to Claims 37 and 44, Ji does not expressly disclose providing communication rules for another user equipment to manage said utilization of said battery of said user equipment, wherein said communication rules for said another user equipment are selected to reduce interference with said user equipment.
However, Khawer discloses providing communication rules for another user equipment to manage said utilization of said battery of said user equipment (‘at block 310, the user equipment checks the battery level of the battery that provides power to the user equipment. The user equipment may also compare the battery level to one or more thresholds to determine whether sufficient power remains in the battery to power radios used for communication in the licensed and unlicensed frequency bands. The user equipment can also estimate a battery drain rate that results from operation of different combinations of the radios, e.g., based on the power settings determined by 
wherein said communication rules for said another user equipment are selected to reduce interference with said user equipment (‘the user equipment may also use other criteria such as measured values of signal strength or channel quality conditions associated with the available carriers, signal-to-noise ratios, a speed of the user equipment, security considerations, energy efficiency, location of the user equipment, or service provider ownership of the base station. In various embodiments, the criteria described herein may be used in any combination to select the subset.  At time T3, the user equipment measures the battery level 405 and determines that it is below the first threshold 415, which indicates that there is not sufficient power to operate the radios that support communication in the unlicensed frequency bands. The user equipment may therefore turn off the radios that are used for communication in unlicensed frequency bands. For example, the user equipment may turn off the LTE-U radio and the Wi-Fi radio. The user equipment may also select a subset that only includes carriers in the licensed frequency bands supported by the LTE-L radio’, ¶s 0036 and 0046).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention ‘providing communication rules for another user equipment to manage said utilization of said battery of said user equipment, wherein said communication rules for said another user equipment are selected to reduce interference with said user equipment’ as disclosed by Khawer into Ji so as to effectively assist handover between licensed and unlicensed frequency bands in wireless communication system, Khawer ¶ 0009.
Claims 41, 48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Publication No.: US 2019/0268226 A1 to Kovacs et al. (Kovacs). 
As to Claim 41, Ji does not expressly disclose wherein: said user equipment is a machine-type communication device; and said apparatus is included in a base station.
However, Kovacs discloses wherein: said user equipment is a machine-type communication device; and said apparatus is included in a base station (‘the radio configuration options may be used to extend the battery life of the MTC UE, and reduce the resource data usage of the MTC UE and base station. In some embodiments, the configurations may also be used to adjust the transmission power levels of the UE to reduce potential interference’, ¶ 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention ‘wherein: said user equipment is a machine-type communication device; and said apparatus is included in a base station’ as disclosed by Kovacs into Ji so as to effectively provide improved signaling protocol and scheduling in wireless communication system, Kovacs ¶ 0005.
As to Claim 48, Ji does not expressly disclose wherein said user equipment is a machine-type communication device.
However, Kovacs discloses wherein said user equipment is a machine-type communication device (‘the radio configuration options may be used to extend the battery life of the MTC UE, and reduce the resource data usage of the MTC UE and base station. In some embodiments, the configurations may also be used to adjust the transmission power levels of the UE to reduce potential interference’, ¶ 0082).
Kovacs into Ji so as to effectively provide improved signaling protocol and scheduling in wireless communication system, Kovacs ¶ 0005.
As to Claim 53, Ji does not expressly disclose wherein said user equipment is a machine-type communication device.
However, Kovacs discloses wherein said user equipment is a machine-type communication device (‘the radio configuration options may be used to extend the battery life of the MTC UE, and reduce the resource data usage of the MTC UE and base station. In some embodiments, the configurations may also be used to adjust the transmission power levels of the UE to reduce potential interference’, ¶ 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention ‘wherein said user equipment is a machine-type communication device’ as disclosed by Kovacs into Ji so as to effectively provide improved signaling protocol and scheduling in wireless communication system, Kovacs ¶ 0005.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463